Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claims 1-9 filed on 01/25/2021 are pending.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3 and 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa (“Hanabusa”) [U.S Patent Application Pub. 2007/0079339 A1] in view of Zoellner et al. (“Zoellner”) [US 2017/0366381 A1]

Regarding claim 1, Hanabusa meets the claim limitations as follows:
A receiving apparatus comprising [Fig. 9 wireless television receiver 200; para. 0075-0080: configuration and operations of the receiver 200]:

a receiving section that selects any one of a plurality of frequency channels [Fig. 9: 2.4 GHz receivers 211B, 211C; selecting and adding section ‘218’] as a bonding source channel (i.e. adding section ‘218’) and that receives a frame from the bonding source channel [Fig. 9, 10, 22A, 23, para. 0015, 0120: describe frames];

a control section that performs processing for obtaining one frequency channel in which packets are to be bonded with the bonding source channel among the plurality of frequency channel [Fig. 10-12; 2.4GHz B_Channel selection (2.4G1, IF =2406M); 2.4GHz C_Channel selection (2.4G3, IF=2418M); para. 0082-0092] as a bonding destination channel on a basis of the frame and processing for controlling the receiving section to newly receive a frame (i.e. ‘the added waves’) [para. 0086: ‘the selecting and adding section 218 adds any two waves or three waves and outputs the added waves’] from the bonding destination channel; 

[Fig. 9: MEPG Decoding ‘230’; para. 0087]; and 

a bonding section [Fig. 9: Video Display Control 231] that bonds together the packets corresponding to the bonding source channel and the packets corresponding to the bonding destination channel.
Hanabusa does not disclose explicitly the following claim limitations (emphasis added):
a bonding section that bonds together the packets corresponding to the bonding source channel and the packets corresponding to the bonding destination channel.
However in the same field of endeavor Zoellner discloses the deficient claim as follows: 
a bonding section (i.e. Stream Combining ‘85’) [Fig. 8; para. 0087-0095, para. 0148-0152: ‘ii) a channel bonding mode in which it operates to receive data of a data stream via at least two separate RF channels’] that bonds together the packets corresponding to the bonding source channel and the packets corresponding to the bonding destination channel.
Hanabusa and Zoellner are combinable because they are from the same field of data broadcast system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hanabusa and Zoellner as motivation to include channel bonding so as to allow wireless devices to operate on doubling the channel width from the standard channels. Note: ‘Channel bundling of multiple, separate RF channels to enable total service data rates that exceed the net capacity of a single RF channel is generally known’ [Zoellner: para. 0002].

Regarding claim 3, Hanabusa meets the claim limitations as follows:
The receiving apparatus according to claim 1, wherein the receiving section includes first and second receiving circuits each of which receives the frame from a frequency channel different for each circuit [Fig. 9: 2.4 GHz receivers 211B, 211C; selecting and adding section ‘218’; Fig. 10-12; 2.4GHz B_Channel selection (2.4G1, IF =2406M); 2.4GHz C_Channel selection (2.4G3, IF=2418M); para. 0075-0080, 0082-0092: configuration and operations of the receiver 200], the first receiving circuit receives the frame from the bonding source channel, and the control section controls the second receiving circuit to receive the frame from the bonding destination channel.
Hanabusa does not disclose explicitly the following claim limitations (emphasis added):
the control section controls the second receiving circuit to receive the frame from the bonding destination channel.
However in the same field of endeavor Zoellner discloses the deficient claim as follows: 
the control section controls the second receiving circuit to receive the frame from the bonding destination channel [Fig. 8; para. 0087-0095, para. 0148-0152: ‘ii) a channel bonding mode in which it operates to receive data of a data stream via at least two separate RF channels’].
Hanabusa and Zoellner are combinable because they are from the same field of data broadcast system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hanabusa and Zoellner as 


Regarding claim 7, Hanabusa in view of Zoellner meets the claim limitations set forth in claim 1.
Hanabusa does not disclose explicitly the following claim limitations (emphasis added):
The receiving apparatus according to claim 1, wherein the frame is a frame compliant with an ATSC (Advanced Television Systems Committee standards) 3.0 standard.
However in the same field of endeavor Zoellner discloses the deficient claim as follows: 
wherein the frame is a frame compliant with an ATSC (Advanced Television Systems Committee standards) 3.0 standard [Fig. 1: transmitter/receiver with ATSC 3.0; para. 0003, 0049].
Hanabusa and Zoellner are combinable because they are from the same field of data broadcast system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hanabusa and Zoellner as motivation to include channel bonding so as to allow wireless devices to operate on doubling the channel width from the standard channels. Note: ‘Channel bundling of 


Regarding claim 8, all claim limitations related a receiving section are set forth as claim 1 in the system form and rejected as per discussion for claim 1. Hanabusa discloses ‘a transmitting apparatus’ in Fig. 1 and 4. Zoellner discloses the transmitting apparatus in Fig. 1.


Regarding claim 9, all claim limitations are set forth as claim 1 in the method form and rejected as per discussion for claim 1.


Claims 2 and 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa (“Hanabusa”) [U.S Patent Application Pub. 2007/0079339 A1] in view of Zoellner et al. (“Zoellner”) [US 2017/0366381 A1] further in view of Oh et al. (“Oh”) [US 2019/0007709 A1]

Regarding claim 2, Hanabusa in view of Zoellner meets the claim limitations set forth in claim 1.
Hanabusa does not disclose explicitly the following claim limitations (emphasis added):
The receiving apparatus according to claim 1, wherein the frame contains a preamble in which a BSID (Broadcast Stream ID) of a bonding destination is described, and the control section acquires a frequency channel corresponding to the BSID as the bonding destination channel.
However in the same field of endeavor Oh discloses the deficient claim as follows: 
wherein the frame contains a preamble in which a BSID (Broadcast Stream ID) of a bonding destination is described, and the control section acquires a frequency channel corresponding to the BSID as the bonding destination channel [Fig. 3; para. 0008-0010, 0080-0081, 0105].
Hanabusa, Zoellner and Oh are combinable because they are from the same field of data broadcast system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hanabusa, Zoellner and Oh as motivation to include channel bonding so as to allow wireless devices to operate on doubling the channel width from the standard channels. Note: ‘Channel bundling of multiple, separate RF channels to enable total service data rates that exceed the net capacity of a single RF channel is generally known’ [Zoellner: para. 0002].


Regarding claim 4, Hanabusa in view of Zoellner meets the claim limitations set forth in claim 1.
Hanabusa does not disclose explicitly the following claim limitations (emphasis added):
The receiving apparatus according to claim 1, wherein the frame contains a preamble in which an LLS (Low Level Signaling) flag is described, and the control section exercises control to newly receive the frame from the bonding 
However in the same field of endeavor Oh discloses the deficient claim as follows: 
wherein the frame contains a preamble in which an LLS (Low Level Signaling) flag is described, and the control section exercises control to newly receive the frame from the bonding destination channel in a case in which the LLS flag of a predetermined value is acquired from the preamble [Fig. 3: LLS included LLS_table; para. 0012, 0057, 0074, 0092-0093, 0160: disclose LLS; para. 0290: discloses a preamble and signaling symbols ].
Hanabusa, Zoellner and Oh are combinable because they are from the same field of data broadcast system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hanabusa, Zoellner and Oh as motivation to include channel bonding so as to allow wireless devices to operate on doubling the channel width from the standard channels. Note: ‘Channel bundling of multiple, separate RF channels to enable total service data rates that exceed the net capacity of a single RF channel is generally known’ [Zoellner: para. 0002].


Regarding claim 5, Hanabusa in view of Zoellner meets the claim limitations set forth in claim 4.
Hanabusa does not disclose explicitly the following claim limitations (emphasis added):
generating a channel map from LLS information and an LMT (Link Mapping Table) as rear stage processing.
However in the same field of endeavor Oh discloses the deficient claim as follows: 
further comprising: a rear stage processing section that performs processing for generating a channel map from LLS information and an LMT (Link Mapping Table) as rear stage processing [Fig. 3, 11; para. 0174: ‘the LMT may also be transmitted through the same PLP along with the LLS. Each LMT may describe mapping between PLPs and IP address/port’].
Hanabusa, Zoellner and Oh are combinable because they are from the same field of data broadcast system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hanabusa, Zoellner and Oh as motivation to include channel bonding so as to allow wireless devices to operate on doubling the channel width from the standard channels. Note: ‘Channel bundling of multiple, separate RF channels to enable total service data rates that exceed the net capacity of a single RF channel is generally known’ [Zoellner: para. 0002].


Regarding claim 6, Hanabusa in view of Zoellner meets the claim limitations set forth in claim 5.
Hanabusa does not disclose explicitly the following claim limitations (emphasis added):
the frame contains a predetermined number of physical layer pipes, the LLS flag is described in the preamble for each of the physical layer pipes, and the rear stage processing section acquires the LLS information and the LMT from the physical layer pipe corresponding to the LLS flag of the predetermined value.
However in the same field of endeavor Oh discloses the deficient claim as follows: 
wherein the frame contains a predetermined number of physical layer pipes (i.e. Physical Layer Module(s); Physical Layer I/F Module(s)) [Fig. 2, 3, 11; para. 0074, 0174], the LLS flag is described in the preamble for each of the physical layer pipes, and the rear stage processing section acquires the LLS information and the LMT from the physical layer pipe corresponding to the LLS flag of the predetermined value.
Hanabusa, Zoellner and Oh are combinable because they are from the same field of data broadcast system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hanabusa, Zoellner and Oh as motivation to include channel bonding so as to allow wireless devices to operate on doubling the channel width from the standard channels. Note: ‘Channel bundling of multiple, separate RF channels to enable total service data rates that exceed the net capacity of a single RF channel is generally known’ [Zoellner: para. 0002].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/